With regards to claims 1-25, the prior art of record does not disclose or fairly teach the specific circuit configuration  with emphasis on waveguide that forms a hollow waveguide channel, the hollow waveguide channel configured to propagate an amplified signal from the solid state amplifier; and an antenna structure inside the hollow waveguide channel that is configured to transition the amplified signal from the solid state amplifier to the hollow waveguide channel.
Terminal Disclaimer
The terminal disclaimer filed on 1/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  10,812,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 4, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843